Citation Nr: 1613763	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-50 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left wrist fracture.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to July 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified in August 2010 at a videoconference hearing before a Veterans Law Judge of the Board.  A transcript of that hearing is of record.  The Veterans Law Judge who presided at that hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing.  He opted for a videoconference hearing before another Veterans Law Judge.

In May 2012, the Board remanded the appeal to afford the Veteran the requested hearing.  A hearing was scheduled for August 2013 but was postponed at the Veteran's request.  The hearing was rescheduled for March 2014.  The record reflects that the Veteran was properly notified of the hearing but failed to report for the hearing without explanation.  He has not requested that the hearing be rescheduled.  The Board has therefore concluded that the Veteran no longer desires another Board hearing.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d)  (West 2014); 38 C.F.R. § 3.159(c)(4)  (2015).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121   (1991).

The Veteran was most recently afforded VA examinations addressing his asthma and left wrist disability in March 2011.  In September 2015 argument submitted to the Board, the Veteran's authorized representative reported that the Veteran has asserted that both of the disabilities have worsened since those examinations.  Therefore, new examinations are warranted.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should obtain the Veteran's more recent treatment records (since February 2009) from the Cleveland VA Medical Center and should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.  

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the current degree of severity of his service-connected residuals of a left wrist fracture.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  The RO or the AMC also should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the current degree of severity of his service-connected bronchial asthma.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  The RO or the AMC should undertake any other development it determines to be warranted.
 
5. Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond.
 
Thereafter, if otherwise in order, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for  Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




